Citation Nr: 0947404	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability to include major depression (and 
excluding PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1984 to February 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for major depression, claimed as a mental 
condition, PTSD.  

The Board acknowledges the recent United States Court of 
Appeals for Veterans Claims (Court) decision, See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  However, the specific procedural 
history of this case prevents the claim from being more 
broadly characterized.  Indeed, in this case, a final rating 
decision in April 1997 denied service connection for major 
depression.  Thus, new and material evidence is required 
before such claim may be considered on the merits.  
38 U.S.C.A. § 7105. 

The Board is also cognizant that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition. 38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008). In this case, although the 
prior final denial in April 1997 the Veteran's current claim 
of service connection for a psychiatric disorder (with the 
exception of his recent PTSD claim) is based on the same 
factual basis and diagnoses as the previous claim that was 
last decided on the merits.  Thus, new and material evidence 
is necessary to reopen the psychiatric claim not based on 
PTSD, and accordingly the PTSD issue may not be expanded even 
after consideration of Clemons.

Furthermore, it appears the RO considered the major 
depression claim on the merits here.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board with respect to the psychiatric claim not based on PTSD 
is whether new and material evidence has been received.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1997, the RO 
denied entitlement to service connection for major 
depression, claimed as mental condition.   

2.  The evidence submitted since the time of the RO's April 
1997 decision denying service connection for major depression 
is new but does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating the 
Veteran's current claim.  

3.  The probative evidence of record fails to establish that 
the Veteran engaged in combat with the enemy and further 
fails to verify any claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for major depression is final.  38 U.S.C.A. §§ 5103(a), 
7105(d) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 1997 rating 
decision is new but not material, and the requirements to 
reopen the claim of service connection for major depression 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

By way of background, the Veteran first submitted a claim for 
a mental disorder in September 1995.  The RO initially denied 
the claim for major depression in July 1996, finding no 
causal relationship between a current disorder and active 
service.  However, it was noted that the Veteran's service 
treatment records were not available for review and, if later 
obtained, the case would be reconsidered.

The RO subsequently received the Veteran's service treatment 
records and issued an April 1997 rating decision which found 
there was no complaint regarding any mental condition in 
service.  The record contains no response or appeal from the 
Veteran; and so the decision became final.  See 38 U.S.C.A. § 
7105(c).  

In July 2005 the Veteran submitted another claim which listed 
several disabilities, including mental condition.  This claim 
has denied by the August 2006 rating decision at issue.   

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Discussion

The evidence of record before the RO at the time it issued 
the last final denial in April 1997 consisted of the 
Veteran's service treatment records (which contain no mental 
disorders complaint or treatment as well as no separation 
Report of Physical Examination), his DD 214 Certificate of 
Release of Discharge from Active Duty, September 1995 VA 
discharge summary following the Veteran's in-patient VA 
treatment for depression with a suicide attempt; and the May 
1996 VA mental disorders examination, which concluded with 
the diagnosis of major depression, recurrent, severe without 
psychotic features.        

After the April 1997 rating decision, the Veteran submitted 
an August 1998 claim listing other physical conditions, an 
April 2005 private report of psychological evaluation, years 
of private treatment reports and workman's compensation 
reports following workplace injuries to his back in the late 
1990's through 2004; duplicate copies from his service 
treatment records; VA treatment records dated September 1995 
to July 1998; a copy of the December 1989 psychiatric 
evaluation prepared for his discharge from service; May 
through September 1994 treatment records from a service 
hospital for the Veteran as a dependent spouse, containing a 
major depression diagnosis; statements regarding his PTSD 
claim; and a May 2006 VA mental health assessment and 
consultation.

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

The VA treatment records from 1995 to 1998 and 2006 are 
current treatment records that confirm the diagnosis of major 
depression, as well as other related mental health diagnoses 
(dysthymic disorder).  The private April 2005 psychological 
evaluation did not include a depression diagnosis reached by 
the evaluator, though he remarked that the Veteran has 
suffered from it in the past.  The 1994 service hospital 
records do contain a diagnosis of major depression, though 
there is no opinion regarding etiology or mention of the 
Veteran's active service.  The submission of these records 
are "new" in the sense that they had not previously been 
included in the claim file; however, not one of the reports 
can be considered "material."  At no time do these non-VA 
and VA treatment records indicate that the major depression 
or a mental condition experienced by the Veteran was the 
result of his service or was aggravated by his service.  The 
depression diagnoses are alternatively attributed to his then 
lack of employment, marital strains, and financial 
difficulties.  One September 1995 VA treatment entry noted 
the Veteran's assertion that he only got depressed "in a 
crisis" and that he did not considered himself at that time 
depressed.  The private April 2005 psychological evaluation 
mentioned the Veteran had the concurrent problem of 
depression; however no diagnosis of depression was made by 
that evaluator.  Moreover, none of the recently added reports 
date back historically such as to demonstrate continuity of 
symptomatology since the Veteran's discharge from active 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
Morton v. Principi, 3 Vet. App. 508 (1992) (observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).

Further, years of private treatment records bear entirely on 
the Veteran's post-service workplace back injuries and its 
treatment; therefore, these records are also new but not 
material.  The December 1989 psychiatric evaluation prepared 
for the Veteran's administrative discharge from service and 
not of record in April 1997 contains no reference to any 
mental disability, or to any in-patient or out-patient mental 
health treatment; this evaluation contained only the 
assessment of the Veteran's personality disorder, for which 
he was discharged.  Therefore, these records as well are new 
but not material.  Finally, any copies from his service 
treatment records are redundant, as these records were before 
the RO when it reached its April 1997 decision.    

Therefore, none of the evidence submitted since the time of 
the last final April 1997 rating decision constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the Veteran's previously-denied claim.  The Veteran's 
appeal as to the reopening of the finally denied claim of 
entitlement to service connection for an acquired psychiatric 
disability including major depression is therefore denied.

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Specific to service connection claims for PTSD, three 
elements must be present in order for an award to be 
justified: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a causal nexus between current symptomatology and a claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

Regarding the existence of an in-service stressor, in Zarycki 
v. Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio, 9 Vet. App. at 166. Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Discussion

In this case, the evidence of record does not support the 
conclusion that the Veteran engaged in combat with the enemy. 
His military occupational specialty, light wheel vehicle 
mechanic, is not, in itself, indicative of combat. Moreover, 
his DD-214 does not reveal any awards or decorations 
indicative of combat.  An April 2005 private psychiatric 
evaluation report indicated that he had duty in a combat zone 
for 6 months, but such statement does not itself demonstrate 
that he engaged in combat with the enemy.  Accordingly, the 
Veteran is not found to have had combat for purposes of 
38 U.S.C.A. § 1154(b).

As noted previously, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence. Doran, 6 Vet. App. at 288-89.

The Veteran here submitted statements in which he identified 
his stressors.  See Statements February 2006, October 2005.  
He described an in-service duty of recovering vehicles, which 
is deemed consistent with his DD 214 listed MOS of a light 
vehicle mechanic.  While stationed in Germany, he was sent to 
recover a particular jeep and while doing so, he saw the 
bodies of two dead soldiers under the vehicle.  He was 
reportedly told by another soldier that if he had arrived 
sooner, they may have lived.  The other stressor occurred in 
Texas, while off-post with his soldier roommate.  The Veteran 
alleged he witnessed the roommate get into a fight with 
others which resulted in the victims being slashed with a 
knife and requiring 500 stitches.  The Veteran remembered 
returning to the post after his discharge to testify in the 
roommate's court-martial.  The February 2006 statement 
included a name of the roommate.   

The RO determined in a June 2006 Formal Finding that it could 
not confirm either stressor claimed by the Veteran.  Indeed, 
the file contains a detailed worksheet indicating that a 
thorough research effort had been undertaken, to include 
internet searches of the units involved.  Additionally, a 
court martial record relating to the knife fight incident 
could not be located, even with the approximate date, and 
with the name and location of the individual involved.  Since 
that determination, the Veteran has not submitted additional 
information to enable additional research to be performed.

Based on the above, appropriate stressor development was 
undertaken but ultimately there was no means of verifying the 
claimed events based on the limited information provided by 
the Veteran.  Accordingly, no claimed stressor has been 
verified here, and as a consequence, the claim must fail.  In 
so finding, the Board acknowledges a diagnosis of PTSD in an 
April 2005 private psychiatric evaluation, in which the 
evaluator surmised that the Veteran "has likely" 
experienced a traumatic event in the past that continued to 
distress him.  However, that report cannot enable a grant of 
service connection in the absence of an established stressor 
or established combat service, both of which are lacking 
here.  Furthermore, for the same reason, the Veteran's own 
assertions that he has current PTSD attributable to in-
service events cannot allow for a grant here, and in any 
event the question of etiology here involves complex issues 
that the Veteran, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007)

In conclusion, the record does not verify any claimed in-
service stressor, and the claim of entitlement to service 
connection for PTSD must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in August 2005, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 notice letter provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because the service connection claim 
for an acquired psychiatric disability, claimed as major 
depression and a mental condition, remains unopened and the 
service connection claim for PTSD remains denied, any 
questions regarding a disability rating and effective date 
are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
August 2005 notice letter of record satisfies the 
requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Board notes that a July 2005 statement from the 
Veteran's representative listed VA medical facilities where 
the Veteran had been treated for the list of conditions he 
gave in the July 2005 claim.  That list did include the VAMC 
in Anchorage, Alaska.  The Board could not find an indication 
in the record as to whether the Veteran had any mental health 
related treatment at this facility; therefore the Board will 
not order a remand to retrieve any possible records for his 
PTSD claim or the acquired psychiatric disability claim.  As 
well, a September 1995 VA mental health treatment entry noted 
the Veteran's only assertion that he received inpatient 
mental health care at "Darnell" while in service.  The 
Board takes notice that this is the name of the service 
hospital on the post of the Veteran's last post of 
assignment.  The Veteran's service treatment records contain 
no mention of the Veteran receiving in-patient mental health 
treatment at Darnell Army Hospital, only an overnight stay 
under neurology after episodes of fainting, and the Board 
finds the Veteran's observation in the private April 2005 
evaluation, that he only met with a psychiatrist or 
psychologist once in service to be evaluated, to be supported 
by the record.  Therefore, the Board will not seek a remand 
to search for any such in-patient records from Darnell.  
Further the RO did request the treatment records from the VA 
Central Texas (Waco) and from VAMC Temple (in December 1995) 
as identified by the Veteran.  The Veteran supplied the 
treatment records from Madigan Army Hospital, Fort Lewis, 
Washington.  

No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the major depression, also claimed 
as a mental condition, disability.  The Board finds that VA 
was not under an obligation to obtain a medical opinion.  The 
appellant has not submitted new and material evidence to 
reopen that claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured. 

The Veteran was not afforded an examination for his PTSD 
claim.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service. Id.  
The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold . In this case there 
is no evidence of continuity of symptomatology, nor have any 
in-service stressors or combat service been verified.  For 
these reasons, the Board declines to afford the Veteran a VA 
examination or obtain a medical opinion in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


					(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability to include 
major depression (and excluding PTSD) is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


